STEAGALL, Justice.
Johnny Taylor appeals from the summary judgment in favor of Phil Segraves in his suit against Segraves, Bill Rayburn, and Golden Rule Insurance Company based on an alleged fraud and negligent failure to procure insurance.1 This Court affirmed the rescission of the insurance contract (which Golden Rule had sought in its counterclaim against Taylor) in Taylor v. Golden Rule Insurance Co., 544 So.2d 932 (Ala.1989). We find that the judgment for Seg-raves is due to be affirmed on the authority of that case.
AFFIRMED.
MADDOX, ALMON, SHORES, ADAMS, HOUSTON, KENNEDY and INGRAM, JJ., concur.

. A summary judgment was entered for Bill Rayburn on July 29, 1987, but that judgment is not at issue in this appeal.